Peters, C. J.
"In the fall of 1879, the insolvent, in company with another, purchased one hundred cattle for canning, in Harpswell, under contract with the canner, and sold *500rthem to him. ” "Was the insolvent a trader? We feel compelled ¡by the decisions, to declare that he was. It is not an entirely «clear and unquestionable case perhaps. It belongs to the class ■of cases that are found near the border line. The most difficult. • questions are where a party has other business, and his buying .and selling is an occasional thing.
A butcher who kills only such cattle as he has reared himself, is not a trader; but if he buy them and kill and sell them, with .a view to profit, he is a trader. A farmer who, in addition to his usual business, occasionally bought a horse to sell again for a profit, and .continued the practice for one or two years, was held to be a trader. Another farmer, who bought a large quantity of •potatoes, .not to be used on his farm, but merely to sell again at ,a;profit, was also declared to be a trader. Bou. Law Die. .(.15th ed.) "Trader,” and cases there collected. The extent ■or duration of the business is .not the most material test.
Here there must have been many purchases — a business of ■¡purchasing. A good deal of time and capital, or credit, must .have been involved. It is argued that there was legally but one ¡sale. Thei’e may not have been but one contract of sale. But ¡the inference would be .that there were many sales, or, at least, .many deliveries, one contract regulating the mode and manner of ¡payment for all the deliveries. A person might, in the same ¡manner, do a business of vast magnitude, requiring years for its ;prosecution.
The other transactions were not of so much significance. 'The same parties, in the year before and in the year after this •transaction, purchased parcels of standing wood, and cut, hauled .and sold the same. Here the value of the wood in the market, •consisted much more in the labor of the parties than .all else. A trader is one who sells goods substantially in the form in which they are bought. Still, it has been held that one engaged in the manufacture and sale of lumber may be a trader. Bou. Law Die. We hardly think that the last named transactions, standing alone, would make the parties traders. But they serve to show that the insolvent made frequent departures from the business of farming, which he claims was his accustomed *501occupation. In the case of In re Cleland, 2 Chan. App. Cas. 466, it was.held that the lessee of a quarry, who digs rock and makes it into slate for sale, is not a trader within the meaning of the English bankrupt acts.
Any general definition of the word trader, would fail to suit all cases. Each case has its peculiarities. We are to look to the object to be attained by the requirement that the trader shall keep a cash book. We think such an extensive dealing in cattle, brings this case within the purpose of the insolvent act, which requires that books shall be kept. We think that persons who sold their cattle upon credit, would be entitled to see some recorded account' of the transactions which probably produced the debtor’s insolvency.

Exceptions overruled.

Walton, Virgin, Libbey, Emery and Haskell, JJ., concurred.